Citation Nr: 0620647	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to July 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Columbia, South Carolina.  

In August 2003, the RO denied the claim of entitlement to 
service connection for a kidney condition.  The RO also 
denied the claim of entitlement to an increased (compensable) 
rating for hearing loss of the right ear.  

In the veteran's April 2004 statement in support of the 
claim, he stated his intent to withdraw the claim of 
entitlement to an increased (compensable) rating for hearing 
loss of the right ear.  Therefore, the increased rating claim 
is not currently on appeal before the Board.  

In April 2004, the veteran presented personal testimony at a 
RO hearing before a Decision Review Officer.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

There is competent medical evidence of record which tend to 
link the veteran's in-service diagnoses of hematuria to his 
current kidney disease.  


CONCLUSIONS OF LAW

A kidney disorder, to include end-stage renal disease, was 
incurred in service.  38 U.S.C.A. §§ 1110 1112, 1153, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome, 
no conceivable prejudice to the veteran could result from 
this adjudication.  The agency of original jurisdiction will 
be responsible for addressing any VCAA notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506)


II.  Analysis

The veteran maintains that he experienced hematuria (i.e., 
blood in his urine) during his period of active service.  
Several years following service, he underwent a cadaveric 
kidney transplant.  It is his contention that the kidney 
disease which led to a transplant is related to the in-
service complaints and findings of urine in his blood.  In 
his June 2003 statement, the veteran expressed that while he 
was on board the United States (U.S.) Ship Kitty Hawk he 
underwent a procedure for kidney failure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In order to establish service connection for a 
kidney disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The service medical records show that on enlistment 
examination, dated in March 1984, the veteran indicated on 
the Report of Medical History that he experienced kidney 
stone or blood in the urine.  It is also noted that the 
veteran experienced hematuria for one month in 1981.  It is 
expressly noted that there was no diagnosis with respect to 
the one month duration of hematuria.  The veteran was not 
diagnosed as having a kidney disorder.  On separation 
examination, dated in March 1988, it was recommended that the 
veteran undergo a hematuria work-up.  In April 1988, the 
veteran underwent a cystoscopy and the test revealed blood in 
the veteran's urine.  The service medical records also 
include notation that appears to indicate that the veteran 
was treated for a bladder infection in or around April 1988.  
The additional April 1988 medical records show that the 
veteran has a long history of asymptomatic microhematuria, 
which reportedly existed prior to his enlistment into 
service.  The veteran was diagnosed as having hematuria.  It 
is noted that there were no urology symptoms.  

The post-service medical records associated with the claims 
file include the VA examination reports, dated in April 1989 
and May 2004; medical treatment reports from the Medical 
University of South Carolina (MUSC), dated from March 2003 to 
September 2003; and a medical statement from Longcreek Family 
Practice, dated in May 2004.  

On VA examination, dated in April 1989, the veteran was 
diagnosed as having hematuria with an undetermined etiology.  
The genitourinary examination was normal.  There was no 
mention of a kidney disorder.  

The records from the Medical University of South Carolina 
show the veteran's medical history is significant for Alports 
Syndrome, hypertension, and end-stage renal disease (See the 
Inpatient History and Physical Form from MUSC, dated in March 
2003).  

The veteran underwent cadaveric renal transplant in March 
2003 at MUSC.  The Operative Note states that the veteran was 
diagnosed as having end-stage renal disease.  In stating the 
indications for having the veteran undergo the procedure of 
cadaveric renal transplant, the surgeon stated that the 
veteran has a "history of Alport disease and end-stage renal 
disease secondary to that."  

The MUSC Hospital Discharge Summary report shows that the 
veteran had a history of end-stage renal disease and that he 
was on hemodialysis since February 1998.  There was no urine 
output history provided.  The discharge diagnosis was status-
post cadaveric renal transplant.  

On VA examination, dated in May 2004, the examiner documented 
that the claims file was reviewed.  After reviewing the 
veteran's claims file, the examiner noted the veteran's 
report on service entrance examination of having blood in his 
urine in 1981.  The examiner also indicated that he reviewed 
the discharge examination and that it is noted that the 
veteran had hematuria with red blood cell cast; he noted that 
a cystoscopy was performed, two urethral strictures were 
found and dilated and that the veteran was treated with 
Septra apparently for a bladder infection.

In reviewing the veteran's service separation examination, 
the examiner observed that the veteran had a normal 
testicular and penile examination.  The examiner also 
observed that a post-service 1989 VA medical record indicates 
that the veteran continued to experience hematuria, that the 
veteran was diagnosed with chronic renal insufficiency end-
stage renal disease in 1997, and that he ultimately underwent 
a kidney transplant in March 2003.  The physical examination 
was normal.  The examiner opined that the hematuria that the 
veteran experienced in 1988 was probably a precurser to his 
kidney failure; however, it is as least as likely as not that 
the hematuria that he experienced in 1981 prior to enlisting 
into service is also a precursor to his kidney failure.  

In the May 2004 medical statement, C. A. Schaefer, M.D. at 
Longcreek Family Practice stated that the diagnosis of 
hematuria could possibly lead to renal failure in severe 
cases, or in situations when the disease is left untreated.  

During the April 2004 RO hearing, the veteran testified that 
a cystoscope performed during his period of active service 
revealed that there was blood in his urine.  He also 
testified that from the time he separated from service until 
he received the kidney transplant, with the exception of the 
service-connected hearing loss disability, he did hot have 
any health problems.  The Board notes that the veteran's 
statement is supported by the evidence of record.  

At the outset, the Board notes that the presumption of 
soundness has not been rebutted.  While the veteran gave a 
history of having hematuria in 1981, urinalysis was negative 
upon service entrance.  Physical examination did not reveal a 
disability manifested by hematuria.  Thus, the veteran is 
presumed to have entered service free of disability.  See 
38 C.F.R. § 3.304.

In the instant case, the evidence tends to show a 
relationship between the veteran's hematuria and his current 
kidney disease.  The veteran's private physician submitted a 
May 2004 statement to the effect that the diagnoses of 
hematuria could possibly lead to renal failure or disease in 
severe cases if left untreated.  The record suggests that 
hematuria was found prior to service and the record clearly 
notes that hematuria was noted in service.  In May 2004, a VA 
examiner appears to link the onset of the veteran's kidney 
disease to hematuria either before service or during service.  
In this regard, the examiner stated that the hematuria that 
the veteran experienced in service in 1988 was probably a 
precursor to his kidney failure, but that it was at least as 
likely as not that the hematuria that he experienced in 1981 
prior to entering military service was also a precursor to 
his kidney failure.  

The Board will apply the benefit of the doubt doctrine and 
interpret the evidence in a light most favorable to the 
veteran.  In doing so, the Board concludes that the evidence 
supports a finding that the hematuria in service, as opposed 
to any undocumented hematuria prior to service, caused the 
veteran's kidney disease.  


Thus, service connection is warranted for the veteran's 
kidney disease, including his kidney transplant.


ORDER

Entitlement to service connection for a kidney disorder is 
granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


